Per Curiam.
Upon motions for rehearing and to re tax costs, the *150opinion previously adopted by this court, appearing at 204 Neb. 421, 282 N. W. 2d 581 (1979), is hereby modified by deleting therefrom at page 428, the last full paragraph commencing “Paragraph 8 of the decree . . page 429, the second full paragraph commencing “Curtis Knigge shall be required . . the fourth full paragraph commencing “In its decree the trial court ...” and continuing on to page 430; and at page 430, the first full paragraph commencing “Paragraph 10 (d) of the decree. ...”
The motions are overruled.
Motions for rehearing and to retax costs overruled.